Citation Nr: 1806368	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  13-02 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for hypertension.

2.  Entitlement to an initial rating in excess of 30 percent for right homonymous hemianopsia.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II (diabetes).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United Army from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and September 2009 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

Although, the Veteran only indicated he wished to appeal the issue of an increased rating for diabetes on his January 2013 VA Form 9, subsequent correspondence from the Veteran's representative in March 2016 indicated he also wished to appeal his hypertension and right homonymous hemianopsia increased ratings claims, which the RO acknowledged and certified to the Board for review.  Thus, the Board has accepted jurisdiction of these two issues as well.

In November 2017 correspondence, the Veteran requested to cancel his pending Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704 (d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected conditions have worsened since his last VA examinations in March 2014.  See March 2016 VA 646 Statement of Accredited Representative in Appealed Case and December 2017 Appellant's Brief.  As such, new VA examinations are needed as the March 2014 VA examinations may no longer be reflective of the Veteran's current level of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

On remand, VA treatment records since March 2017 should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical providers who have treated him for these disabilities from whom updated records may be available.  After securing any necessary releases, the AOJ should request any outstanding, relevant records.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

Also, obtain VA treatment records since March 2017 and associate them with the claims file.

2.  Then schedule the Veteran for an appropriate examination to assess the current severity of his hypertension, diabetes, and homonymous hemianopsia.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.  All indicated tests and studies should be conducted, and all findings reported in detail.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's disabilities, and fully describe the impact of the disabilities on his daily and occupational functioning.

3.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




